Citation Nr: 0210160	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  98-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1984 and November 1990 to June 1991. 

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of September 2000.  
This matter was originally on appeal from a February 1997 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1. Following the Board's September 2000 Remand, the RO 
adjudicated the issue of
entitlement to an assignment of a higher disability 
evaluation for post-traumatic stress disorder under both the 
old and the revised regulations pertaining to rating of 
psychiatric disorders and considered the application of 
staged ratings.

2. The veteran has been notified of the evidence necessary to 
substantiate his
claim most recently in the May 2002 Supplemental Statement of 
the Case, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  

3.  The veteran's service-connected post-traumatic stress 
disorder is not manifested by occupational and social 
impairment due to such symptoms as obsessional rituals, 
intermittent illogical, obscure, or irrelevant speech, 
spatial disorientation, near-continuous panic or depression 
affecting his ability to function, impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1. The RO complied with the Board's September 2000 Remand 
instructions.
Stegall v. West, 11 Vet. App. 268 (1998). 

2. The "duty to assist" under the Veterans Claim Assistance 
Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  The criteria for a higher initial rating in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated in the Board's Remand of September 2000, a 
change in law occurred during the appeal of the instant claim 
pertaining to rating psychiatric disorders.  The Board must 
apply the version of the law that is more favorable to the 
veteran's claim.  

Based on a review of the evidence of record, the Board finds 
that the veteran's post-traumatic stress disorder (PTSD) more 
closely approximates the criteria for the currently assigned 
50 percent rating under Diagnostic Code 9411, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 50 percent at this time.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).

The findings reported on the October 1996, November 1996, 
January 1998, January 1999 VA examination reports show that 
the veteran generally complains of night sweats, insomnia, 
irritability, nervousness, an inferiority complex, 
depression, Persian Gulf War stimuli, nightmares, 
hypervigilance concerning home security, sleep deprivation, 
mood swings, panic attacks, anxiety, confusion, and memory 
loss.  He also indicates that he startles easily, avoids 
crowds and social situations, no longer enjoys hunting and 
fishing, and has few friends.  The veteran's subjective 
complaints are clearly consistent with the criteria for a 50 
percent rating under Diagnostic Code 9411.  While the veteran 
has expressed suicidal ideation as well as homicidal ideation 
on occasion through various statements, the majority of the 
veteran's subjective complaints are productive of 
symptomatology associated with 30 and 50 percent ratings 
under Diagnostic Code 9411.  

The examiners note that the veteran exhibits obsessive 
compulsive traits, but there is no evidence that these traits 
result in obsessional rituals that interfere with routine 
activities.  The examinations show that the veteran has 
pressured speech and thought production, but there is no 
evidence of a thought disorder.  He displays spontaneous and 
goal directed speech as well as good insight, judgment, and 
perception.  The examiners note that the veteran appears 
depressed and anxious, but there is no demonstrative evidence 
that the veteran's feelings of panic and depression affect 
his ability to function independently, appropriately, and 
effectively.  The veteran reports that he shops at 2:00 a.m. 
in the morning to avoid crowds, but this shows that the 
veteran is capable of functioning and that he developed a 
mechanism-shopping in the early morning-to cope with his 
PTSD symptoms.  Similarly, the veteran indicates that he has 
not driven in years because he gets confused and sometimes 
gets "road rage," but to cope with his PTSD symptoms he has 
someone drive him places.  The examiners also indicate that 
the veteran is capable of managing his own funds.  The 
veteran asserts that he is easily irritated and his daughter 
reports that he has mood swings and has thrown objects 
against the wall.  While the veteran's actions are indicative 
of violent behavior, there is no objective evidence that the 
veteran has an impaired impulse control.  

There is also no evidence that the veteran has spatial 
disorientation.  At each of the examinations, the veteran was 
alert and orientated to person, place, and time.  The veteran 
also did not display delusions or hallucinations.  The 
veteran's daughter indicates that the veteran neglects his 
personal appearance and hygiene.  On one occasion, an 
examiner noted that the veteran appeared in soiled clothing, 
but this alone is not enough to warrant a higher rating.  The 
veteran maintains that he is not working due to his PTSD, but 
there is no evidence that his lack of employment is due 
solely to his PTSD.  The evidence also does not show that the 
veteran is not able to establish and maintain effective 
relationships.  The veteran reportedly has at least some 
"associates."  The veteran also obtained and maintained 
custody of his daughter after his divorce. 

The veteran vigorously argues that his memory is seriously 
impaired as he must write things down to recall tasks.  The 
VA examinations support that the veteran suffers from 
impairment in memory, but not of sufficient severity that 
would warrant a higher rating.  The veteran submitted 
research materials from Merck Manual, but these research 
materials are actually unfavorable to the veteran's claim as 
the research associates the veteran's memory impairment to 
his multiple sclerosis rather than his PTSD.  The Board notes 
that it considered the various statements from the veteran's 
wife, and friends or associates.  As lay persons, they are 
competent to report on their observances of symptoms, but not 
competent to render an opinion on the medical question of the 
severity of the veteran's symptoms.  

The VA examiners assigned Global Assessment of Functioning 
scores of 60, 60, 55-60, and 55, and noted that the veteran's 
symptoms were moderate to severe.  The GAF scores are 
consistent with the criteria for a 50 percent rating.  
Accordingly, the Board finds that the veteran's overall 
disability picture, as described above, more closely 
approximates the criteria for a 50 percent rating under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

In making this determination, the Board considered whether 
the veteran would be entitled to a higher rating under the 
old rating criteria for psychiatric disorders.      38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  For reasons stated 
above, the Board does not find that the veteran exhibits 
psychoneurotic symptoms of such severity and persistence as 
to result in the inability to obtain employment.  There is no 
evidence that the veteran's unemployment is solely attributed 
to his PTSD.  Moreover, the veteran is currently service-
connected for total disability based on individual 
unemployability due to several service-connected 
disabilities.  The other criteria under the old law have not 
been met.  As indicated earlier, the veteran retains custody 
of his daughter and he has some type of relationship with 
other people as these people drive him places and have 
written letters to VA on his behalf.   

The Board has considered assigning staged ratings as the 
veteran is appealing the initial evaluation of his service-
connected disability.  Staged ratings are not in order during 
any portion of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Finally, the Board notes that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  There is no evidence of marked 
interference with employment status beyond that interference 
contemplated by the assigned evaluation due solely to PTSD 
and there is no indication that the veteran's PTSD has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. 


ORDER

A rating in excess of 50 percent for post-traumatic stress 
disorder is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

